PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/678,337
Filing Date: 16 Aug 2017
Appellant(s): BRADICA et al.



__________________
Kevin M. Bull
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
(A)  Claims 17-21, 23, 24, 26, 31, 33, 35, 36, 39 and 40 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Fufa et al. (2008), of record, in view of Murray et al. (US 2004/0059416 A1), of record, Cardoso et al. (US 2007/0042326 A1), Perret et al. (US 2003/0129699 A1), Garigapati et al. (US 2008/0147077 A1), of record.

Fufa et al. teaches a method comprising the steps of:
preparing a composition consisting of: combining equal volumes (1:1) of a fluidic blood fraction (platelet rich plasma) and a fluidic collagen fiber component (solubilized type I rat collagen) (Pgs. 2-3, “Platelet Activation”) and allowing the fluidic components to set to form a fiber reinforced clot, that collagen-PRP clots are potent stimulators of platelet and granulocyte activation, stimulate high initial and sustained release and have less retraction over time than the thrombin-PRP alternative as well as teaching the use of collagen-PRP clots as wound healing implants (Pg. 6, Lines 6-10 and 23-27), reading on Claims 17 in part, 24 and 43 in part.


The teachings of Fufa et al. were discussed above.

Fufa et al. did not teach a method wherein the composition is introduced into a mold, allowed to set to form a fiber reinforced clot having the shape of the mold and separating the fiber, reinforced clot, thereby forming a suturable, implantable tissue scaffold,
wherein the collagen fiber component consists of a non-flocculating distribution of native, insoluble collagen fibers having a length of less than 4mm, less than 2 mm or between 0.01 and 1 mm, as required by Claims 17, 19, 20 and 43-46;
wherein the non-flocculating distribution of native insoluble collagen fibers consists of: native, insoluble fibrous collagen that has been mechanically milled into non-flocculating form, as required by Claims 18, 39, 40, 44, 49 and 50;
wherein the platelet to plasma ratio of the PRP is from 1:2 to 1:10, as required by Claim 21;
wherein the collagen fiber is cross-linked, as required by Claims 23 and 47;
wherein the scaffold is secured to the patient with a suture, as required by Claim
26;
the implantable tissue scaffold, as required by Claims 31, 33, 35 and 51-53;



Claims 36 and 48.

Murray et al. teaches that for implantable compositions comprising collagen, either soluble or insoluble collagen may be used (Pg. 7, Paragraph [0102]), securing/attaching an implantable tissue scaffold to the living being (Pg. 40, Claims 6-7), and wherein the implantable tissue scaffold may be secured/attached to the living being with a suture (Pg. 6, Paragraph [0094]).

Cardoso et al. teaches the advantages of using insoluble Type I collagen fibers in implants (Pg. 2, Paragraphs [0027]-[0038]).

Perret et al. teaches that native, collagen I fibers induce platelet aggregation (Pgs. 4-5, Paragraph [0059]).

Garigapati et al. teaches a composition comprising:  morselized (mechanically milled) collagen fibers which may be cross-linked (the only collagen component) of about 110 µm (or 0.11 mm) in length (therefore a non-flocculating distribution) and PRP (Pg. 5, Paragraph [0049]).



et al. teaches combining the fluidic components they must be contained in a container, wherein the formed clot would take and retain the shape of the container thereby being considered a “mold”.

While the reference does not expressly teach the removal of the clot from the mold/container, the reference teaches that the collagen-PRP clot may be implanted in a wound thereby necessitating removal from the mold/container prior to implantation.  Those of ordinary skill in the art before the instant invention would have been motivated to make these modifications in order to have an implantable collagen-PRP clot suitable for wound healing.  There would have been a reasonable expectation of success in making this modification because the reference teaches solidifying the fluidic collagen-PRP composition in a container and typically, implantable compositions need to be removed from their molds/containers prior to implantation.

It would have been further obvious to those of ordinary skill in the art before the instant invention to modify the composition of Fufa et al. of a soluble Type I collagen-PRP with the use of an insoluble, native collagen alone as taught by Cardoso et al. and Perret et al. above because this is no more than the substitution of one known element (insoluble collagen) for another (native, insoluble collagen) to obtain predictable results (implantable tissue scaffold).  



The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

The Examiner acknowledges that the collagen preparation of Fufa et al. contains additional components (neutralization solution) however, the modification of the native, insoluble collagen fibers for the acid solubilized, soluble collagen fibers would render the use of a neutralization solution unnecessary.  The MPEP states:
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

et al. teaches the functional equivalence of soluble and insoluble collagen in implantable compositions.  The MPEP states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

Further, Perret et al. teaches that native, collagen I fibers induce platelet aggregation which is desirable for clot formation.  There would have been a reasonable expectation of success in making this modification because the art recognizes the equivalence of using insoluble native collagen fibers for soluble collagen fibers in implantable compositions.

It would have been further obvious to those of ordinary skill in the art before the instant invention to modify the composition of Fufa et al., Cardoso et al., Murray et al and Perret et al. consisting of native, insoluble Type I collagen and PRP with the substitution of a mechanically milled, non-flocculating distribution of cross-linked collagen fibers having a length of 0.11 mm as taught by Garigapati et al. because this is no more than the simple substitution of one known element (native insoluble collagen) for another (morselized, non-flocculating fibrous collagen) to obtain predictable results (insoluble collagen/blood fraction tissue scaffold).  




The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

There would have been a reasonable expectation of success in making this combination and/or modifications because all of the references are drawn to the same field of endeavor, that is, implantable collagen fiber compositions.

With regard to Claims 26 and 36, it would have been further obvious to one of ordinary skill in the art at the time of the instant invention to modify the implantable, native, insoluble, non-flocculating distribution of collagen fibers having a length of about 110 µm/PRP tissue scaffold composition of Fufa et al., Murray et al. Cardoso et al. Perret et al. and Garigapati et al. with the method of Murray et al. of preparing a molded implantable tissue scaffold, implanting said scaffold and securing said scaffold by suture because this is no more than the application of a known technique (preparation and implantation of a molded implantable tissue scaffold) to improve a similar product/method (preparation and implantation of a tissue scaffold) in the same way (filling and treating a defect in a living being). 


The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way

There would have been a reasonable expectation of success in making this combination and/or modifications because all of the references are drawn to the same field of endeavor, that is, implantable collagen fiber compositions.

With regard to Claims 31, 33, 35 and 51-53, as the combined prior art teaches the method of making the claimed implantable tissue scaffold as well as its use, it would also inherently therefore teach the implantable tissue scaffold itself.

With regard to Claim 21, while none of the reference discloses a composition wherein the blood fraction comprises platelets and plasma at a 1:2 to 1:10 ratio, it is generally recognized that differences in concentration will not support patentability, absent evidence of the criticality thereof.  Further, the ratio of platelets to plasma is a recognized result effective variable as an imbalanced ratio may result in a composition which does not clot properly.


Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

Claims 17-21, 23, 24, 26, 31, 33, 35, 36, 39, 40 and 43-53 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Fufa et al. (2008), of record, in view of Murray et al. (US 2004/0059416 A1), of record, Cardoso et al. (US 2007/0042326 A1), Perret et al. (US 2003/0129699 Al), Garigapati et al. (US 2008/0147077 A1), of record, as applied to Claims 17-21, 23, 24, 26, 31, 33, 35, 36, 39 and 40, in view of Evans et al. (US 7,166,133 B2), of record, and as evidenced by Gibco (2008).

The teachings of Fufa et al., Murray et al., Cardoso et al., Perret et al. and Garigapati et al. were discussed above, particularly with regard to their relevance to Claim 43 and its dependent claims 44-53.
consists of one or more liquid blood fractions, a collagen fiber component and soluble collagen, as required by Claim 43.

Evans et al. teaches an implantable composition which may be comprised of natural, insoluble collagen or a combination of soluble and insoluble collagen (Column 9, Lines 59-67 and Column 11, Lines 29-32).

Gibco teaches that collagen may be prepared as a composition consisting of soluble collagen in acid (Pg. 2, Column 1, Lines 6-8).

It would have been further obvious to those of ordinary skill in the art before the instant invention to modify the composition of Fufa et al. of a soluble Type I collagen-PRP in combination with a collagen fiber component consisting of a non-flocculating distribution of native, insoluble collagen fibers having a length of about 110 µm (or 0.11 mm) (combination) as taught by Cardoso et al., Perret et al., Murray et al. and Garigapati et al. because Evans et al. teaches an implantable composition which may be comprised of natural, insoluble collagen alone or a combination of soluble (consisting of soluble collagen alone, as taught by Gibco) and insoluble collagen. 





The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

There would have been a reasonable expectation of success in making this modification because both soluble collagen, insoluble collagen and the combination thereof are known to be useful in implantable compositions.

(2) Response to Argument
The Appellant argues that that Fufa derives collagen by acid-treatment of native rat tails to yield acid-soluble collagen which when neutralized, precipitates out of solution to form a collagen gel (Arguments, Pg. 8, Lines 1-20).

This is not found to be persuasive for the following reasons, as discussed in the prior action and above, the rejection was based on a combination of references and not the Fufa reference alone.  


et al. teach that for implantable compositions comprising collagen, either soluble or insoluble collagen may be used.  Thus, the two collagen forms are art recognized equivalents for the formation of implantable collagen compositions.

The Appellant argues that Fufa, similar to Gibco, teaches the formation of formation of a collagen-PRP gel using a base collagen that captures PRP in its matrix and not a clot that retains its shape due to a clotting cascade.  Appellant notes that the Examiner does not mention the limitation that the “clot retains the shape of the mold due to the clotting cascade reinforced within by the collagen fiber component”. (Arguments, Pg. 8, Lines 21-32 and Pg. 9, Lines 1-8). 

This is not found to be persuasive for the following reasons, as discussed above, the rejection was based on a combination of references and not the Fufa reference alone.  While the Fufa reference may teach the use of an acid-soluble collagen in the formation of their collagen-PRP gel, the other cited references, particularly Murray et al. teaches that for implantable compositions comprising collagen, either soluble or insoluble collagen may be used.  



with the collagen (Pg. 684, Abstract).

The Appellant argues that the Examiner only states that Fufa discloses “allowing the fluidic components to set to form a fiber reinforced clot”.  Appellant asserts this is incorrect as Fufa forms its gel by precipitating acid soluble (not insoluble) collagen out of solution thereby forming a gel prior to addition of PRP (Arguments, Pg. 9, Lines 8-14).

This is not found to be persuasive for the following reasons, the claims only require “introducing into a mold a fluidic composition consisting of one or more liquid blood fractions and a collagen fiber component, wherein the collagen fiber component consists of a non-flocculating distribution of native insoluble collagen fibers”.  The method steps recite comprising language.  In other words, the method is not limited as to how the collagen is obtained prior to step (a). Clearly, Fufa teaches introducing into a mold a composition consisting of one or more liquid blood fractions and a collagen fiber component and allowing the components toset.  See Fufa, Pg. 3, Lines 4-5, which states:

 Although the collagen is precipitated out of solution by acid-neutralization and then combined with PRP, the consisting language is only limiting step (a) Thus, the method of obtaining the collagen is not limited. 

Secondly, the rejection is not based solely on the teachings of Fufa, but the combined teachings in the cited prior art of the known equivalence of (acid) soluble and insoluble collagen in implantable compositions.  Therefore, when substituting one known equivalent (insoluble) collagen for another (acid-soluble) for the same purpose (formation of a collagen-PRP clot), the resulting mixture would set to form a fiber reinforced clot as claimed.  Thus, if one substituted the insoluble collagen to form the clot, as suggested by Murray, one would not require the acid-neutralization step.  See Murray et al., Pg. 7, Paragraph [0102]:
[0102] The collagen can be of the soluble or the insoluble type. Preferably, the collagen is soluble, e.g., acidic or basic. For example the collagen can be type I, II, III, IV, V, IX or X. Preferably the collagen is type I. More preferably the collagen is soluble type I collagen. An extracellular matrix protein includes for example elastin, laminin, fibronectin and entectin. In various aspects the platelet is derived from the patient. In other aspects the platelet is derived from a donor that is allogeneic to the patient. The platelets may be provided as a platelet rich plasma. The neutralizing agent may include sodium hydroxide or hydrochloric acid.
with the collagen (Pg. 684, Abstract).

The Appellant argues that the Examiner does not address the requirement that the “clot retains the shape of the mold due to the clotting cascade reinforced from within by the collagen fiber component”.  Appellant asserts that Fufa merely suspends a blood fraction in a gel of collagen fibers and the structure of the gel exists irrelevant to the presence of PRP and the clotting thereof (Arguments, Pg. 9, Lines 15-26).

This is not found to be persuasive for the following reasons, as discussed above, the rejection was based on a combination of references and not the Fufa reference alone.  While the Fufa reference may teach the use of an acid-soluble collagen in the formation of their collagen-PRP gel, the other cited references, particularly Murray et al. teaches that for implantable compositions comprising collagen, either soluble or insoluble collagen may be used. 

 As the mold-contained clot of the combined prior art would consist of:  a native, insoluble collagen fiber component as claimed and PRP, it would be expected to have the same properties and characteristics as the claimed composition, namely retention of the shape of the mold due to the clotting cascade of the PRP that is reinforced within by the collagen fiber component.  Further, Fufa clearly teaches that clot activation (clot formation due to clotting cascade) is induced by contacting the PRP with the collagen (Pg. 684, Abstract)


In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
In this instance, Fufa et al. teaches combination of PRP and acid-soluble collagen to form a fiber-reinforced clot, wherein clot activation (formation due to clotting cascade) is induced by contacting the PRP with the collagen.  




Murray et al. teaches that for implantable compositions comprising collagen, either soluble or insoluble collagen may be used in combination with platelet rich plasma (P, see Murray et al. Pg. 7, Paragraph [0102] above, as well as the use of a mold to prepare the implant composition, see Murray et al., Pg. 9, Paragraph [0127], securing/attaching an implantable tissue scaffold to the living being, and wherein the implantable tissue scaffold may be secured/attached to the living being with a suture.  Cardoso et al. teaches the advantages of using insoluble Type I collagen fibers in implants.  Perret et al. teaches that native, insoluble collagen I fibers induce platelet aggregation (a feature of clot formation).  Garigapati et al. teaches a composition comprising:  morselized (mechanically milled) collagen fibers which may be cross-linked (the only collagen component) of about 110 µm (or 0.11 mm) in length (therefore a non-flocculating distribution) and PRP.  It would have been further obvious to those of ordinary skill in the art before the instant invention to modify the composition of Fufa et al. who teaches a soluble Type I collagen-PRP and an insoluble, native collagen for the advantages as taught by Cardoso et al. and Perret et al. above. Further, Murray teaches making an implantable scaffold with soluble or insoluble collagen. Thus, the state of the art demonstrates this is no more than the substitution of one known element (insoluble collagen) for another (native, insoluble collagen) to obtain predictable results (implantable tissue scaffold).  In fact, Murray teaches a similar invention that suggests the use of the soluble or insoluble collagen  [0074] and [0102] and exemplified in example 23.


The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art would have been motivated to make this modification because Murray et al. teaches the functional equivalence of soluble and insoluble collagen in implantable compositions.  The MPEP states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

Further, Perret et al. teaches that native, insoluble collagen I fibers induce platelet aggregation which is desirable for clot formation.  There would have been a reasonable expectation of success in making this modification because the art recognizes the equivalence of using insoluble native collagen fibers for soluble collagen fibers in implantable compositions. 


 It would have been further obvious to those of ordinary skill in the art before the instant invention to modify the composition of Fufa et al., Cardoso et al., Murray et al and Perret et al. consisting of native, insoluble Type I collagen and PRP with the substitution of a mechanically milled, non-flocculating distribution of cross-et al. because this is no more than the simple substitution of one known element (native insoluble collagen) for another (morselized, non-flocculating fibrous collagen) to obtain predictable results (insoluble collagen/blood fraction tissue scaffold).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

There would have been a reasonable expectation of success in making this combination and/or modifications because all of the references are drawn to the same field of endeavor, that is, implantable collagen fiber compositions.

Thus, the Examiner has provided sound logical reasoning as to why the ordinary artisan would have had motivation to substitute the native, insoluble collagen of the prior art for the acid-soluble collagen of Fufa in the formation of a PRP-collagen clot/implant, and why there would have been a reasonable expectation of success in doing so.

The Appellant argues that Murray only discloses the use of insoluble collagen with gels formed using acid-soluble collagen (Arguments, Pg. 12, Lines 9-17).

not limited thereto.  The MPEP states:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)



The Appellant argues that Murray discloses that collagen fibers may be provided to add additional structure to a collagen gel that already has some level of structure due to the neutralization of acid-soluble collagen as opposed to the claimed composition.  Appellant concludes that Murray does not teach a functional equivalence between soluble and insoluble collagen or motivation to substitute one for the other (Arguments. Pg. 12, Lines 18-32).

This is not found to be persuasive for the following reasons, as discussed above, Murray et al. clearly teaches that the repair material for implantation may be a single the collagen can be of the soluble or insoluble type” (Pg. 7, Paragraph [0102]).  While acid-soluble collagen may be a preferred embodiment, the teachings of the reference are not limited thereto.  The MPEP states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)

 Thus, the reference provides a clear teaching of the functional equivalence (and thus motivation to substitute one for another, for example based on availability) of soluble and insoluble collagen in implantable gel compositions.  See Murray et al., Pg. 37, Example 23, which exemplifies the use of insoluble, Type I collagen,



The Appellant argues that to arrive at the instant invention the ordinary artisan would need to remove components from Murray responsible for providing structure to Murrays gel and alleges the ordinary artisan would not have been motivated to do so because Murray teaches that collagen gel and Matrigel provide structure that is merely reinforced by the insoluble collagen (Arguments, Pg. 13, Lines 1-6).

 This is not found to be persuasive for the following reasons, as discussed above, Murray clearly teaches that the repair material for implantation may be a single material, such as collagen which forms a hydrogel which sets to a gel (Pg. 6, Paragraph [0101]) and wherein “the collagen can be of the soluble or insoluble type” (Pg. 7, Paragraph not relied on for its preferred embodiments or disclosed examples utilizing collagen fibers and Matrigel to reinforce soluble collagen gels. Murray is merely relied upon to demonstrate the state of the art that either soluble or insoluble collagen may be used to make scaffolds.  The Examiner notes that Appellant has not provided any evidence on the record of unexpectedness (other than what is already taught by the cited, combined prior art) with regard to the use of insoluble vs. soluble collagen in preparing an implantable tissue scaffold.

The Appellant argues that even if the ordinary artisan would have recognized that the materials necessary for neutralization of acid soluble collagen of Fufa should be removed when substituting with native, insoluble collagen fibers, it could not be predicted by the ordinary artisan would arrive at a suturable implantable tissue scaffold (Arguments, Pg. 13, Lines 24-27).

The Examiner maintains that the ordinary artisan would have found obvious the claimed invention based on the combined teachings of the cited prior art.  Briefly, Fufa et al. teaches combination of PRP and acid-soluble collagen to form a fiber reinforced clot, wherein clot activation (formation due to clotting cascade) is induced by contacting the PRP with the collagen.  Murray et al. teaches that for implantable compositions comprising collagen, either soluble or insoluble collagen may be used, securing/attaching an implantable tissue scaffold to the living being, and wherein the implantable tissue scaffold may be secured/attached to the living being with a suture.  Cardoso et al. teaches the advantages of using insoluble Type I collagen fibers in et al. teaches that native, collagen I fibers induce platelet aggregation (a feature of clot formation).  Garigapati et al. teaches a composition comprising:  morselized (mechanically milled) collagen fibers which may be cross-linked (the only collagen component) of about 110 µm (or 0.11 mm) in length (therefore a non-flocculating distribution) and PRP. 


 It would have been further obvious to those of ordinary skill in the art before the instant invention to modify the composition of Fufa et al. of a soluble Type I collagen-PRP with the use of an insoluble, native collagen alone as taught by Cardoso et al. and Perret et al. above because this is no more than the substitution of one known element (insoluble collagen) for another (native, insoluble collagen) to obtain predictable results (implantable tissue scaffold).  Those of ordinary skill in the art would have been motivated to make this modification because Murray et al. teaches the functional equivalence of soluble and insoluble collagen in implantable compositions.  Further, Perret et al. teaches that native, collagen I fibers induce platelet aggregation which is desirable for clot formation.  There would have been a reasonable expectation of success in making this modification because the art recognizes the equivalence of using insoluble native collagen fibers for soluble collagen fibers in implantable compositions. 
It would have been further obvious to those of ordinary skill in the art before the instant invention to modify the composition of Fufa et al., Cardoso et al., Murray et al and Perret et al. consisting of native, insoluble Type I collagen and PRP with the substitution of a mechanically milled, non-flocculating distribution of cross-linked collagen fibers et al. because this is no more than the simple substitution of one known element (native insoluble collagen) for another (morselized, non-flocculating fibrous collagen) to obtain predictable results (insoluble collagen/blood fraction tissue scaffold).  

There would have been a reasonable expectation of success in making this combination and/or modifications because all of the references are drawn to the same field of endeavor, that is, implantable collagen fiber compositions.

The Appellant argues that the finding that the results of substituting native, insoluble collagen for acid-soluble collagen is allegedly not credible as Fufa and Murray are only obtaining collagen gels by neutralizing acid soluble collagen, Murray allegedly utilizes Matrigel to polymerize gels, and there is no teaching in the art that obtaining the claimed clot would have been predictable when all of the art requires the use of neutralized, acid soluble collagen to form a gel (Arguments, Pg. 14, Lines 1-12).

This is not found to be persuasive for the following reasons, while Fufa may utilize an acid-soluble collagen gel to form an implantable collagen gel/clot, Murray clearly teaches that the repair material for implantation may be a single material, such as collagen which forms a hydrogel which sets to a gel (Pg. 6, Paragraph [0101]) and wherein “the collagen can be of the soluble or insoluble type” (Pg. 7, Paragraph [0102]).  While acid soluble collagen may be a preferred embodiment, the teachings of the reference are not limited thereto.  The MPEP states:
Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)



Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)

Those of ordinary skill in the art would therefore have found predictable the substitution of the native, insoluble collagen of the other cited prior art for the acid-soluble collagen in the method of Fufa, based on the art recognized equivalence of the two forms in forming implantable collagen gels.  There would have been a reasonable expectation of success in making this combination and/or modification because all of the references are drawn to the same field of endeavor, that is, implantable collagen fiber compositions.

The Appellant argues that they are not claiming the invention of collagen fibers so it is unclear why Cardoso is cited (Arguments, Pg. 14, Lines 14-23).

As discussed in the prior action and above, Cardoso et al. was cited for its teaching of the advantages of using insoluble Type I (connective tissue derived) collagen fibers in implants.  Clearly, this has relevance to the claimed method of forming an implant with insoluble, native collagen.



The Appellant argues that Perret is allegedly drawn to recombinant collagen fibers and not to native, insoluble collagen fibers and a teaching of platelet aggregation is insufficient to predict the claimed invention (Arguments, Pg. 14, Lines 24-33 and Pg. 15, Lines 1-11).

This is not found to be persuasive for the following reasons, Perret clearly teaches that combining native, insoluble (heterotrimeric) bovine collagen I fibers induce platelet aggregation when contacting PRP (Pg. 5, Paragraph [0059]).  Platelet aggregation is a characteristic feature of clot formation, thus, the reference has relevance to the claimed method of forming an implant with insoluble, native collagen.  The Examiners reasoning for finding the claimed invention obvious and reasonable expectation of success were discussed both above and in the prior action.

The Applicant alleges that the functions of the substituted components were not known in the art, noting the non-flocculating nature of the collagen fiber component allows for the composition to be formed, fill the mold without lumps or masses, and set to form a fiber reinforced clot having the shape of the mold due to the clotting cascade 



In response to Appellant's argument that the non-flocculating nature of the collagen fiber component allows for the composition to be formed, fill the mold without lumps or masses, and set to form a fiber reinforced clot having the shape of the mold due to the clotting cascade of the one or more blood fractions therein, the fact that applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this instance, It would have been obvious to those of ordinary skill in the art before the instant invention to modify the composition of Fufa et al., Cardoso et al., Murray et al and Perret et al. consisting of native, insoluble Type I collagen and PRP with the substitution of a mechanically milled, non-flocculating distribution of cross-linked collagen fibers having a length of 0.11 mm as taught by Garigapati et al. because this is no more than the simple substitution of one known element (native insoluble collagen) for another (morselized, non-flocculating fibrous collagen) to obtain predictable results (insoluble collagen/blood fraction tissue scaffold).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

There would have been a reasonable expectation of success in making this combination and/or modifications because all of the references are drawn to the same field of endeavor, that is, implantable collagen fiber compositions.

The Appellant argues that in contrast to the claimed suturable, set clot, Garigapati utilizes a lyophilized, morselized mixture of collagen as an excipient for BMP to yield a flowable composition for injection into a surgical site, noting that the composition remains flowable and injectable and therefore would be unable to meet the limitations of the claimed invention (Arguments, Pg. 16, Lines 5-11).

This is not found to be persuasive for the following reasons, the finding of obvious the claimed suturable, set clot composition in view of all the cited prior art was discussed both above and in the prior action.    Garigapati et al. was cited only for its teaching of a composition comprising:  morselized (mechanically milled) collagen fibers which may be cross-linked (the only collagen component) of about 110 µm (or 0.11 mm) in length (therefore a non-flocculating distribution) and PRP (Pg. 5, Paragraph [0049]).  




This is not found to be persuasive for the following reasons, the Examiner’s proposed substitution was based on the fact that both the combined cited prior art and Garigapati are all drawn to collagen compositions for implantation.  Thus, the morselized collagen would have reasonably been expected to function successfully in a method of producing a collagen implant composition.  The MPEP states:
Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018)

The Appellant argues that if the flowable and injectable composition of Garigapati were incorporated into the method of Fufa, the ordinary artisan would expect that the resulting composition would also be flowable or at least not suturable, especially as the neutralization agents of Fufa and Matrigel component of Murray are excluded by the claims.  Appellant concludes that there would not have been a reasonable expectation of success that the claimed fibers could yield an implantable, suturable tissue scaffold (Arguments, Pg. 16, Lines 21-30).

This is not found to be persuasive for the following reasons, while Garigapati teaches that the morselized collagen is “suitable for injection” when mixed with a solution, this is not a teaching away from the use of said morselized collagen in place of full length native, insoluble collagen fibers of the combined prior art.  For reasons of record set forth both above and in the prior action, the Examiner maintains that the combination of all of the cited prior art references would make obvious the claimed invention.

The Appellant argues that it is unclear what relevance the Examiner believes Gibco to have relative to Evans, as Gibco merely discloses forming collagen gels similar to Fufa or as a thin coating and the use of soluble collagen to form implants similar to Evans by lyophilizing a collagen suspension is not mention by Gibco and no attempt is made to explain why the ordinary artisan would believe Gibco to evidence or disclose any element of Evans (Arguments, Pg. 17, Lines 20-32).

This is not found to be persuasive for the following reasons, Claim 43 requires a fluidic composition consisting of one or more blood fractions, a collagen fiber component and soluble collagen.  As discussed above and in the prior action, the combination of Fufa, Murray, Cardoso, Perret and Garigapati make obvious the claimed composition of a fluidic composition consisting of one or more blood fractions and a collagen fiber component as claimed.  The combination of references does not teach or suggest the addition of soluble collagen to the composition.  Evans teaches an implantable composition which may be comprised of natural, insoluble collagen or a combination of soluble and insoluble collagen.  Gibco teaches that collagen may be prepared as a composition consisting of soluble collagen in acid.  





Thus, it would have been obvious to those of ordinary skill in the art before the instant invention to modify the composition of Fufa et al. of a soluble Type I collagen-PRP in combination with a collagen fiber component consisting of a non-flocculating distribution of native, insoluble collagen fibers having a length of about 110 µm (or 0.11 mm) (combination) as taught by Cardoso et al., Perret et al., Murray et al. and Garigapati et al. because Evans et al. teaches an implantable composition which may be comprised of natural, insoluble collagen alone or a combination of soluble (consisting of soluble collagen alone, as taught by Gibco) and insoluble collagen.  Thus, the relevance of the cited references is entirely clear and would be so to the ordinary artisan.

The Appellant argues Evans is drawn to a device comprising fibrous (insoluble) and soluble collagen is not present as a fluidic composition at the time of contact with one or more liquid blood fractions but is a lyophilized sponge which has its own mechanical stability not due to the a clotting cascade of the one or more blood fractions and collagen fiber component.  Appellant asserts that the Examiner does not provide a rationale as to why the ordinary artisan would make this modification to the fluidic composition in the claimed methods (Arguments, Pg. 18, Lines 8-15).

only for its teaching of an implantable composition which may be comprised of natural, insoluble collagen or a combination of soluble and insoluble collagen.  It is through combination with the other cited prior art that the limitations of the claimed invention with regard to the clot formation of the blood faction and collagen fiber component were met.  Motivation to make the proposed combination would come from the applicability of said fluidic composition consisting of one or more blood fractions, a collagen fiber component and soluble collagen being suitable for use in implantable compositions.

The Appellant alleges that Fufa and Murray are drawn to collagen gels formed from neutralization of acid-soluble collagen and that the skilled artisan would recognize that replacement of acid-soluble collagen with native, insoluble collagen would necessitate removal of the neutralization agents.  Appellant however, asserts that the Examiner is not stating that the ordinary artisan would be motivated to add the soluble collagen back in to the composition absent the neutralization agents required by Fufa and Murray (Arguments, Pg. 18, Lines 16-32).

This is not found to be persuasive for the following reasons, as discussed above, Murray makes obvious the replacement of the acid-soluble collagen of Fufa based on the functional equivalence of the two collagen types.  Utilizing the embodiment taught by Murray, insoluble collagen,  would negate the need for acid neutralization agents. Furthermore, regarding claim 43 which requires a combination of soluble and insoluble 
 Evans teaches that an implantable composition may be formed from either: natural insoluble collagen (as taught by the combination of Fufa et al., Cardoso et al., Perret et al., Murray et al. and Garigapati et al.) or a combination of soluble and insoluble collagen.  Gibco was cited for teaching that soluble collagen consists of only the soluble collagen.  Thus, the combined prior makes obvious both the limitations of Claim 17 and those of Claim 43.  Evans teaches that the combined soluble collagen and insoluble collagen are prepared separately and then combined, which occurs prior to Claim 17, step a) and Claim 43, Step a), both of which contain open “comprising” language.  Thus, there is no inconsistency in the removal of neutralization agents in the insoluble collagen preparation or the presence of neutralization agents in the preparation of the soluble collagen prior to its combination with the insoluble collagen and blood fraction component.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        
Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.